*#\ r %
                                      Court of Appeals
                                           Third District of Texas
                                           P.O. BOX 12547, AUSTIN. TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                        (512) 463-1733




JEFF L ROSE. CHIEF JUSTICE                                                       JEFFREY D. KYLE. CLERK
DAVID PURYEAR. JUSTICE
BOB PEMBERTON. JUSTICE
MELISSA GOODWIN. JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND. JUSTICE
                                         January 21,2015


Mr. Paul T. Morin                                        Mr. Roy O. Smithers
Law Offices of Paul T. Morin, P.C.                       Law Office of Roy Smithers, PC
503 W. 14th Street                                       3900 Manchaca
Austin, TX 78701                                         Austin, TX 78704
* DELIVERED VIA E-MAIL *
                                                         Mr. Darrell D. Gest
Mr. J. Bruce Bennett                                     Darrell D. Gest, P.C.
Cardwell, Hart & Bennett, LLP                            1204 Bentwood Road
807 Brazos Street, Suite 1001                            Austin, TX 78722
Austin, TX 78701
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:    03-07-00036-CV
         Trial Court Case Number:    279,045

Style:    Appellants, Mohammed Hadi Gharbi, aka M. H. Gharbi and Mike Gharbi// Cross-
          Appellant, Majid Hemmasi
          v. Appellee, Majid Hemmasi// Cross-Appellees, Mohammed Hadi Gharbi, aka M. H.
          Gharbi and Mike Gharbi


Dear Counsel:


       Appellant's motion to reinstate appeal was granted by this Court on the date noted above.
Accordingly, the appeal was reinstated as of this date.


                                                     Very truly yours,

                                                    JEFFREY D. KYLE. CLERK




                                                     BY:
                                                             OP &7~J>
                                                            f : • ///A •//>•/
                                                            Liz Talerico, Deputy Clerk
                                                                                                     • vjuu* * j!_| vjj y«L-L'-
     Court of Appeals                                       OFFICIAL BUSINESS
                                                            STATE OF TEXAS                                                                      MINI V HOWIS

              Third District                                                               z
                                                            PENALTY FOR                                                                        $ 00.40s
   P.O. BOX 12547. AUSTIN, TEXAS 78711-2547                                                Efl *~
                                                                                                                                  0004279596     JAN 22 2015
                                                            PRIVATE USE                    eSS
                                                                                           0-u.      R ^8=                        MAILED FROM ZIP CODE 78701




         ^cg
     Mil 2                                               MR. ROY O. SMITHERS
/HlftO                                                   LAW OFFICE OF ROY SMITHERS, PC
     S^tea*
             /r»
               £
                 :%                                      3900 MANCHACA
                                                         AUSTU*     wtxtp                78?        np?        127« 15I9&-81/23/15
                                                                                      RETURN            TO         SENDER
                                                                          NOT     DELIVERABLE                       A3 ADDRc5jlD
                                                                                    uwAbLC lO                      r-OnWMKU

                                                                    BC:     78711254747                             *4174-01682-23-25

                                      46      L.QT_B-233£&2 7©77C         ii,,iIiiImIiiIIi,i'1i1"1 •'!'"' 1"-! IM111' 11'' '* M'11' *11!' IU '!''